Citation Nr: 0206020	
Decision Date: 06/07/02    Archive Date: 06/13/02

DOCKET NO.  94-18 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to restoration of a 20 percent disability 
rating for lumbosacral strain, effective May 1, 2000.

2.  Entitlement to a disability rating in excess of 
20 percent for lumbosacral strain from August 15, 1991 to May 
1, 2000 and a disability rating in excess of 10 percent 
effective May 1, 2000.

3.  Entitlement to a disability rating in excess of 
10 percent for a duodenal ulcer.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel

INTRODUCTION

The veteran served on active duty from October 1984 to August 
14, 1991.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a June 1992 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  In that rating decision the RO granted entitlement to 
service connection for lumbosacral strain, rated as 
20 percent disabling; a gastrointestinal disorder, rated as 
10 percent disabling; and hemorrhoids, rated as non-
compensable.  The veteran submitted a notice of disagreement 
with the ratings assigned for the back, gastrointestinal and 
hemorrhoid disorders.  The RO issued a statement of the case 
pertaining to those issues in April 1993.  In his May 1993 
substantive appeal the veteran indicated that he was 
appealing only the ratings assigned for the back and 
gastrointestinal disorders, and not the hemorrhoids.

In a March 1993 rating decision the RO re-defined the 
gastrointestinal disorder as a duodenal ulcer.  The RO also 
denied entitlement to service connection for a psychiatric 
disorder, including post-traumatic stress disorder (PTSD), 
anxiety, and depression; numbness in the extremities; hearing 
loss; and tinnitus.  The veteran and his representative 
submitted a timely notice of disagreement with that decision.  
The RO provided the veteran a statement of the case 
pertaining to those issues in March 1996, but the veteran did 
not submit a substantive appeal following the issuance of the 
statement of the case.  In an April 1997 statement the 
veteran's representative acknowledged that the veteran had 
not perfected an appeal of the March 1993 decision.  The 
Board also finds, therefore, that the issues of entitlement 
to service connection for those disorders is not within its 
jurisdiction.  38 U.S.C.A. § 7105 (West 1991); see Roy v. 
Brown, 5 Vet. App. 554 (1993); 38 C.F.R. § 20.200 (2001).

In April 1999, the veteran testified at a personal hearing 
which was chaired by the undersigned Board member.  In May 
1999, the Board remanded the issues of increased disability 
ratings for the lumbosacral strain and duodenal ulcer to the 
RO for additional development.  That development included 
providing the veteran a VA medical examination in order to 
determine the severity of his low back disorder.  Following 
completion of that examination in July 1999 the RO, in a 
February 2000 rating decision, reduced the 20 percent 
disability rating that had previously been assigned for the 
lumbosacral strain to 10 percent, effective May 1, 2000.  The 
Board finds, therefore, that the issue on appeal, in terms of 
the disability rating currently assigned for lumbosacral 
strain, is entitlement to a disability rating in excess of 
10 percent.  As will be explained below, the veteran failed 
to perfect and appeal of the reduction in the disability 
rating for lumbosacral strain from 20 to 10 percent, and the 
Board may not address the substantive merits of that issue.


FINDINGS OF FACT

1.  The veteran failed to submit a timely substantive appeal 
of the RO's February 2000 reduction of the disability rating 
assigned for lumbosacral strain from 20 percent to 
10 percent.

2.  From August 15, 1991 to May 1, 2000, the veteran's 
service-connected lumbosacral strain was manifested by no 
more than complaints of pain, muscle spasm on extreme forward 
bending, and loss of lateral spine motion.

3.  After May 1, 2000, the lumbosacral strain is manifested 
by complaints of pain, with no medical evidence of 
objectively demonstrated signs of pathology.

4.  Since August 15, 1991, the symptoms of a duodenal ulcer 
have been no more than mild.


CONCLUSIONS OF LAW

1.  The veteran failed to submit a timely substantive appeal 
of the February 2000 reduction in the disability rating 
assigned for lumbosacral strain from 20 to 10 percent, and 
the appeal must be dismissed.  38 U.S.C.A. §§ 7105, 7108 
(West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2001).

2.  The criteria for a disability rating in excess of 
20 percent for lumbosacral strain were not met from August 
15, 1991 to May 1, 2000; the criteria for a disability rating 
in excess of 10 percent for lumbosacral strain have not been 
met since May 1, 2000.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2001).

3.  The criteria for a disability rating in excess of 
10 percent for a duodenal ulcer have not been met since 
August 15, 1991.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.114, Diagnostic Code 7305 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
appellate courts.  The Board must also consider and discuss 
all applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991); see Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999); 38 C.F.R. § 19.7.  Given these 
requirements, the Board will review the relevant evidence of 
record and the pertinent law and regulation, and then analyze 
the evidence in terms of the controlling law.

For the sake of clarity, the Board will separately address 
the issues of whether the veteran has timely perfected an 
appeal of as to the RO's reduction of the assigned disability 
rating for lumbosacral strain from 20 percent to 10 percent; 
effective May 1, 2000; entitlement to an increased disability 
rating for lumbosacral strain, which is currently evaluated 
as 10 percent disabling; and entitlement to an increased 
disability rating for residuals of a duodenal ulcer, which is 
currently evaluated as 10 percent disabling.

1.  Entitlement to restoration of a 20 percent disability 
rating for lumbosacral strain.

Factual Background

The procedural history of this case has, in general, been set 
out in the Introduction.
As previously stated, service connection was granted for 
lumbosacral strain in a June 1992 RO rating decision.  A 20 
percent disability rating was assigned, effective August 15, 
1999, the day after the veteran left military service.  See 
38 C.F.R. § 3.400.  

The RO provided the veteran a VA orthopedic examination in 
July 1999, the report of which the RO interpreted as evidence 
that the veteran's low back disability had improved.  In 
accordance with 38 C.F.R. § 3.105(e), in a December 1999 
rating decision the RO proposed reducing the disability 
rating assigned for lumbosacral strain from 20 to 10 percent.  
The veteran was notified of the proposed reduction in 
December 1999.  He did not submit any evidence or argument in 
response.  In a February 2000 rating decision the RO reduced 
the disability rating assigned for lumbosacral strain from 20 
to 10 percent, effective May 1, 2000.

In July 2000 the veteran's representative submitted a 
statement which the Board construed as a notice of 
disagreement with the rating reduction.  In the November 2000 
remand the Board instructed the RO to issue a statement of 
the case to the veteran on the issue of the rating reduction.  
See Manlincon v. West, 12 Vet. App. 238 (1998).  The RO 
provided the veteran a supplemental statement of the case in 
March 2001 that included the new issue of entitlement to 
restoration of the 20 percent disability rating for 
lumbosacral strain.  The letter used to forward the 
supplemental statement of the case to the veteran included 
notification that if the supplemental statement of the case 
included an issue that was not addressed in a prior 
substantive appeal, the veteran had to respond within 60 days 
in order to perfect his appeal of that issue.  See 38 C.F.R. 
§§ 19.31, 20.202, 20.302.  

The veteran did not submit a substantive appeal within 
60 days of the supplemental statement of the case, that is by 
May 20, 2001.  The veteran's representative, however, 
submitted a statement (VA Form 646) in July 2001 that the 
Board construes as a substantive appeal of the rating 
reduction issue.  That statement was submitted more than 
60 days following the issuance of the supplemental statement 
of the case.  In September 2001 the Board informed the 
veteran by letter of what it initially perceived as an 
untimely filing of a substantive appeal as to the issue of 
the rating reduction for lumbosacral strain, and provided him 
the opportunity to submit evidence and/or argument in support 
of the Board's jurisdiction of the appeal.  The veteran 
and/or his representative did not respond to the Board's 
letter.  

Relevant law and regulations

Appellate review of an RO decision is initiated by a notice 
of disagreement and completed by a substantive appeal after a 
statement of the case is furnished.  38 U.S.C.A. § 7105(a); 
38 C.F.R. § 20.200.

After the statement of the case is provided to the appellant, 
the appellant must file a formal appeal within 60 days from 
the date the statement of the case is mailed, or within the 
remainder of the one-year period from the date the 
notification of the RO decision was mailed, whichever period 
ends later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b); 
see Rowell v. Principi, 4 Vet. App. 9, 17 (1993) (where a 
claimant did not perfect an appeal by timely filing a 
substantive appeal, the RO rating decision became final).  By 
regulation this formal appeal must consist of either "a 
properly completed VA Form 1-9. . . or correspondence 
containing the necessary information."  Cuevas v. Principi, 3 
Vet. App. 542, 546 (1992); 38 C.F.R. § 20.202.

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement and a 
formal appeal.  See Roy , 5 Vet. App. at 554.  The formal 
appeal permits the appellant to consider the reasons for an 
adverse RO decision, as explained in the statement of the 
case, and to formulate and present specific arguments 
relating to errors of fact or law made by the RO.  
38 U.S.C.A. § 7105(d)(3); Roy, 5 Vet. App. at 555.  

Pursuant to 38 U.S.C.A. § 7105(d)(5), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  While the Board 
must construe such arguments in a liberal manner for purposes 
of determining whether they raise issues on appeal, any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed may be dismissed.

Upon request, the time period for filing a substantive appeal 
may be extended for a reasonable period for good cause shown.  
38 U.S.C.A. § 7105(d)(3).  A request for such an extension 
should be in writing and must be made prior to the expiration 
of the time limit for filing the substantive appeal.  38 
C.F.R. § 20.303.

Analysis

The record does not reflect that the veteran or his 
representative filed a substantive appeal with regard to the 
issue of entitlement to restoration of the 20 percent 
disability rating for lumbosacral strain within the required 
60 days after the issuance of the March 2001 supplemental 
statement of the case.  Because the veteran did not timely 
submit a substantive appeal, the Board finds it has no 
jurisdiction over the appeal as to the issue of entitlement 
to restoration of the 20 percent rating for lumbosacral 
strain.  The appeal as to that issue must, therefore, be 
dismissed.  38 U.S.C.A. §§ 7105, 7108; see Roy, 5 Vet. App. 
at 554; see also Rowell, 4 Vet. App. at 17 [both observing in 
general that if there is a failure to comply with the law or 
regulations, it is incumbent upon the Board to reject the 
application for review on appeal].

In Marsh v. West, 11 Vet. App. 468 (1998), the Court held 
that the Board must assess its jurisdiction prior to 
addressing the merits of a claim.  The Court further held, 
however, that it could be prejudicial to the appellant for 
the Board to address jurisdictional questions in the first 
instance without affording an appellant the right to present 
argument and evidence on those questions.  More recently, 
VA's General Counsel held that the Board has the authority to 
adjudicate or address in the first instance the question of 
timeliness of a substantive appeal, and may dismiss an appeal 
in the absence of a timely filed substantive appeal.  Under 
such circumstances, however, the General Counsel indicated 
that the claimant should be first afforded appropriate 
procedural protections to assure adequate notice and 
opportunity to be heard on the question of timeliness.  
VAOPGCPREC 9-99.

In this case, the veteran has been informed of the necessity 
of filing a substantive appeal as to this issue if he wished 
to pursue his appeal.  The Board's November 2000 remand made 
this requirement amply clear, and as narrated above the RO 
followed up with a supplemental statement of the case and an 
accompanying letter to the veteran explaining his appeal 
rights.  Further, the Board sent the veteran a detailed 
letter, with a copy to his accredited representative, in 
September 2001.  There is no indication that the veteran did 
not receive these communications, and he has presented no 
response.

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be 
extended in some cases on a showing of "good cause."  The 
Court decided in Corry v. Derwinski, 3 Vet. App. 231 (1992), 
however, that there is no legal entitlement to an extension 
of time; rather, 38 C.F.R. § 3.109(b) commits the decision to 
the sole discretion of the Secretary.  Specifically, 38 
C.F.R. § 3.109(b) requires that where an extension is 
requested after expiration of a time limit, the required 
action must be taken concurrent with or prior to the filing 
of a request for extension of the time limit, and good cause 
must be shown as to why the required action could not have 
been taken during the original time period and could not have 
been taken sooner than it was.  In this case, the veteran did 
not request any extension of time for filing a substantive 
appeal, and he has not demonstrated good cause for an 
untimely filing of a substantive appeal as to this issue.

The Board finds that in the absence of a timely filed 
substantive appeal the veteran has not complied with the 
legal requirements for perfecting an appeal.  The Board 
further finds that this case is one in which the law is 
dispositive of the issue and that the issue of entitlement to 
restoration of the 20 percent rating for lumbosacral strain 
must be dismissed on that basis.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  

The Board will now move on to a discussion of the two 
remaining issues on appeal.  After first addressing law and 
regulations which are common to both issues, the Board will 
present separate discussions of the issues.
Generally Relevant Law and Regulations

The VCAA

Effective November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) [to be codified at 
38 U.S.C. § 5100 et seq.].  In general, the VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its duty to assist 
claimants in the development of their claims.  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2001)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].
  
The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues of the disability ratings 
assigned for lumbosacral strain and a duodenal ulcer has 
proceeded in accordance with the provisions of the law and 
regulations.

(i.)  Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C. § 5103 (West Supp. 2001).

The record reflects that the veteran has been informed of the 
evidentiary requirements with respect to all issues currently 
on appeal on multiple occasions, including the April 1993 
statement of the case and the July 1993, October 1997, 
February 2000 and March 2001 supplemental statements of the 
case.  In a July 1997 notice the RO asked the veteran to 
provide a medical history of treatment for the claimed 
disabilities since his separation from service, and 
instructed him to submit the records of medical treatment.  
In November 2000 the RO again asked the veteran to identify 
the medical care providers who had treated him for the 
claimed disabilities, and to provide authorizations for the 
release of his medical records.  The veteran did not respond 
to either notice.  Moreover, in its May 1999 and November 
2000 remands the Board effectively informed the veteran of 
the conflicts or deficiencies in the existing evidence, and 
the additional evidence that was needed.  It is clear that 
the veteran has received ample notice of the evidence 
required to substantiate his claims.


(ii.)  Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Among other things, the implementing regulations 
provide that VA will provide a medical examination or obtain 
a medical opinion if the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim.

The record on appeal contains sufficient medical evidence to 
determine the merits of the veteran's appeal.  There are 
multiple evaluations of the veteran's disabilities, including 
VA examinations in January 1992, December 1992, January 1993, 
June 1997, July 1999 and September 1999.  

The Board notes that in his October 2000 informal hearing 
presentation the veteran's representative asserted that the 
September 1999 VA gastrointestinal examination was not 
adequate for rating purposes because it did not include the 
diagnostic testing requested by the examiner.  The VAMC 
scheduled the veteran for more current, complete examinations 
in February 2001, but he failed to report.  

It is now well established that VA's duty to assist is not a 
one-way street.  A claimant must do more than passively wait 
for assistance under circumstances where his cooperation is 
essential in obtaining the putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  A claimant must be 
prepared to meet his or her obligations by cooperating with 
VA's efforts to provide an adequate medical examination and 
submitting to the Secretary all medical evidence supporting 
his claim.  See Olson v. Principi, 3 Vet. App. 480 (1992).

In view of the veteran's failure to report for scheduled 
diagnostic testing, no additional development in response to 
the representative's assertions is warranted.  

The reports of the medical examinations reflect that the 
examiners reviewed the veteran's medical records, recorded 
his past medical history, noted his current complaints, 
conducted physical examinations, and rendered appropriate 
diagnoses and opinions.  The veteran and his representative 
have been accorded ample opportunity to present evidence and 
argument in support of his claims.  The veteran presented 
hearing testimony before the undersigned in April 1999, and 
he and his representative have submitted multiple statements 
in support of his appeal.  The veteran or his representative 
have not indicated the existence of any additional relevant 
evidence.

In short, following a thorough review of the record, the 
Board is satisfied that VA has met its duty to assist the 
veteran in the development of all facts pertinent to his 
claims.  Under such circumstances, no reasonable possibility 
exists that any further assistance would aid the veteran in 
substantiating his claims.  See Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).

Disability ratings - in general

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1.  Specific rating criteria will be discussed where 
appropriate in connection with the issues on appeal. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the United States Court of Appeals for Veterans Claims (the 
Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Standard of review

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  When there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.  
The United States Court of Appeals for the Federal Circuit 
has held that "when the positive and negative evidence 
relating to a veteran's claim are in 'approximate balance,' 
thereby creating a 'reasonable doubt' as to the merits of his 
or her claim, the veteran must prevail."  Ortiz v. Principi, 
274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.


2.  Entitlement to a disability rating in excess of 
20 percent for lumbosacral strain from August 15, 1991 to May 
1, 2000 and a disability rating in excess of 10 percent 
effective May 1, 2000.

The veteran is seeking an increased disability rating for his 
service-connected lumbosacral strain.  As has been discussed 
in detail above, this disability was rated as 20 percent 
disabling from August 15, 1991 to May 1, 2000 and 10 percent 
disabling thereafter.

Specific Rating Criteria

Diagnostic Code 5295 provides a 40 percent evaluation for 
severe lumbosacral strain characterized by listing of the 
whole spine to one side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent evaluation 
applies if the symptoms are muscle spasm on extreme forward 
bending, loss of lateral spine motion unilateral, in standing 
position.  A 10 percent evaluation is applicable if the 
symptoms consist of characteristic pain on motion.  A non-
compensable evaluation applies if the disorder results only 
in slight subjective symptoms.  See 38 C.F.R. § 4.71a.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  
38 C.F.R. § 4.45.

Factual Background

The veteran's service medical records indicate that he 
initially complained of low back pain in May 1991 of two 
weeks in duration.  The clinical examination was then 
unremarkable, and his complaints were assessed as functional 
low back pain.  He again complained of low back pain in June 
1991, and an X-ray study at that time was normal.  He was 
given a limited profile in July 1991 due to low back pain.

During a January 1992 VA orthopedic examination the veteran 
reported having constant back pain that was localized to the 
lumbosacral spine, and muscle spasms.  He stated that his 
symptoms had increased in frequency and severity during the 
previous four months, and that the symptoms were exacerbated 
by bending or lifting.  He had not received any medical 
treatment, but used over the counter medication for temporary 
relief.  He denied having any bowel or bladder symptoms, or 
lower extremity weakness.  He was unable to sit for longer 
than 15 minutes, which limited his occupational 
possibilities.

Physical examination of the lumbosacral spine revealed a 
normal lordotic curve, diffuse tenderness to palpation at L1 
to L4, and significant paraspinal muscle spasms bilaterally.  
The range of motion of the lumbar spine was 80 degrees of 
flexion, 15 degrees of extension, and lateral side bending to 
25 degrees, with pain on active range of motion in all 
quadrants.  The veteran was able to heel and toe walk with a 
normal gait, and he had motor strength of 4/5 in both lower 
extremities.  The knee jerk reflex was 2+ bilaterally, and 
the ankle jerk reflex was 1+ bilaterally.  An X-ray study of 
the lumbosacral spine was essentially unremarkable.  The 
examiner provided a diagnosis of lumbosacral spine strain, 
moderately symptomatic.

Based on the evidence shown above, in the June 1992 rating 
decision the RO granted service connection for lumbosacral 
spine strain, and assigned a 20 percent rating for the 
disorder.  

The RO provided the veteran a VA medical examination in 
December 1992, during which he complained of chronic low back 
pain, with radiation down both legs.  He denied experiencing 
any numbness that was associated with his back symptoms.  
Examination revealed the deep tendon reflexes in the lower 
extremities to have good, equal strength.  The veteran could 
walk on his heels and toes without difficulty, and had good 
mobility in the back in terms of flexion and lateral bending.  
There was some evidence of firm muscles at L2-L3, but the 
veteran described the pain as being in another area.  The 
examiner found no evidence of numbness or weakness in the 
lower extremities, as claimed by the veteran, and an X-ray 
study of the lumbar spine was normal.

The veteran also underwent a VA neurology examination in 
January 1993, at which time he reported having constant low 
back pain, with radiation down the backs of the legs to the 
thighs, and stiffness.  He stated that he "worked through" 
the pain on the job.  He experienced the back pain after one 
or two hours of walking, could not lift more than 20-25 
pounds, and could not take part in sports activities.  

On examination of the back the neurologist found no evidence 
of localized tenderness.  The veteran moved freely, with a 
normal gait.  Lateral back movement was limited by 
approximately five degrees, and the veteran was unable to 
bend forward more than 40 degrees.  He was able to walk, 
however, without any apparent pain.  The straight leg raising 
test was normal, and there was no evidence of focal weakness, 
atrophy, reflex changes, or sensory abnormality indicative of 
radiculopathy.  The examiner determined that there was no 
evidence of radiculopathy, and that any backache was clearly 
due to mild degenerative changes and soft tissue problems.  
That assessment was made, however, without any reference to 
the December 1992 negative X-ray study.

The RO provided the veteran an additional VA orthopedic 
examination in June 1997, at which time he reported having 
pain in the low back that radiated into the proximal, 
posterior thighs.  He worked as a salesman and had to be on 
his feet for long periods of time, which caused problems with 
his back.  The use of Tylenol alleviated his pain.

On examination the veteran was able to extend the lumbar 
spine to 10 degrees, flex to 95 degrees, and lateral bend to 
12 degrees bilaterally.  The straight leg raising test was 
negative, motor strength was 5/5, sensation was grossly 
intact, and deep tendon reflexes were symmetrical.  There was 
mild tenderness over the spinous process at L5, otherwise the 
examination was unremarkable.  The examiner determined that 
an X-ray study performed in conjunction with the examination 
was also unremarkable.  Following the examination and X-ray 
study the examiner determined that the veteran had previously 
had a soft-tissue injury to the back, with some tenderness in 
the posterior aspect of the spine that should resolve with 
conservative treatment.

VA treatment records indicate that in February 1999 the 
veteran reported having persistent, low grade back pain for 
the previous nine years.  The pain had worsened during the 
previous few months.  The pain originated in the low back and 
radiated into both thighs.  He denied having an exacerbation 
with coughing or sneezing, and took Tylenol for the pain with 
good results.  His low back complaints were assessed as 
ligamentary strain versus ankylosing spondylitis, and an X-
ray study was ordered.  According to the VA treatment 
records, in July 1999 the veteran stated that his low back 
pain continued.  He had missed a number of appointments since 
being examined in February 1999, and the X-ray study of the 
back was still pending.

The veteran presented testimony at a hearing before the 
undersigned in April 1999.  When asked to explain why he 
believed he was entitled to a higher rating for his back 
disorder, he stated that his activities were limited due to 
daily back pain.  He stated that he had had to change jobs 
because of the limitations caused by his back problems.  He 
had then been working in sales for five years.  He described 
his back disability as more severe than moderate, and 
described the symptoms as a burning pain that radiated from 
the low back down the backs of the thighs.  He stated that 
the pain was normally moderate, but became worse with 
activity.  He had no limitations on his current employment 
due to his back symptoms.  He was not then under medical 
treatment for his back pain, and was unable to remember when 
he last received treatment.

The veteran underwent an additional VA orthopedic examination 
in July 1999, when he reported taking medication for his back 
symptoms only on an as-needed basis.  He did not utilize any 
crutches, braces, or canes.  He stated that the low back pain 
occasionally radiated into the buttocks, and only rarely into 
the hamstrings.  He had no difficulty controlling his bowel 
or bladder, and the examiner determined that he had no 
radicular symptoms.  

On examination the examiner characterized the range of motion 
of the lumbar spine as excellent, with full reversal of the 
lumbar lordosis to flexion of 60 degrees, extension to 
15 degrees, and lateral bending to 25 degrees bilaterally.  
There was no evidence of muscle tightness or asymmetry, heel 
and toe walking was within normal limits, and the 
neurological evaluation revealed physiological and 
symmetrical reflexes, strength, and sensation in the lower 
extremities.  The straight leg raising test was negative, 
rotation of the hips was normal, and there was no evidence of 
muscle atrophy.  An X-ray study of the lumbar spine was also 
within normal limits.

The examination resulted in a diagnosis of low back pain.  
The examiner stated, based on the results of the examination 
and review of the medical records, that he was unable to 
explain the magnitude or perpetuation of the veteran's lumbar 
symptoms on any pathological basis.  He provided the opinion 
that while in service the veteran had suffered, at most, a 
self-limiting, self-assertive, soft tissue injury to the 
lumbar spine, which in all medical probability would have 
resolved after 60-90 days.  He found no evidence of current 
impairment or disability, with no limitation of motion, 
increased fatigability, incoordination, or muscle loss.  The 
examiner determined that there was no credible, objective 
evidence of loss of motion, neurological abnormality, or a 
medical diagnosis.  He found that the veteran was fit for 
duty at any occupation without restriction or limitation.

In the November 2000 remand the Board instructed the RO to 
provide the veteran an additional examination in order to 
determine the then-current severity of his low back disorder.  
The examination was scheduled by the VA medical center (MC), 
but the veteran failed to appear for the examination.  The 
veteran was notified of the significance of his failure to 
report for the examination in the March 2001 supplemental 
statement of the case, but did not respond.

Analysis

The Board notes that the veteran appealed the initial 
assignment of a 20 percent disability rating for lumbosacral 
strain, effective August 15, 1991, contending that he was 
entitled to a rating in excess of 20 percent.  The assigned 
disability rating was reduced from 20 percent to 10 percent, 
effective from May 1, 2000.  Because he has appealed the 
rating assigned with the initial grant of service connection, 
the Board must consider the applicability of staged ratings, 
including entitlement to a rating in excess of 20 percent for 
August 15, 1991 to May 1, 2000 and entitlement to a 
disability rating in excess of 10 percent thereafter.

The veteran has asserted that his lumbosacral strain warrants 
a higher disability rating, primarily due to claimed constant 
pain in his low back.  

When the veteran was examined in January 1992, the examiner 
documented the presence of a significant bilateral paraspinal 
muscle spasm, pain with movement in all quadrants of the 
range of motion, and weakness in the lower extremities.  
Based on those findings the examiner determined that the low 
back disorder was moderately disabling.  The RO granted a 
20 percent disability rating for the disorder in accordance 
with Diagnostic Code 5295, based on the medical evidence 
documenting evidence of muscle spasm on extreme forward 
bending and loss of lateral spine motion due to pain.

In accordance with Diagnostic Code 5295, a 40 percent 
disability rating is applicable if the lumbosacral strain is 
manifested by listing of the whole spine to one side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  In this case, the evidence does not show that at any 
time since August 15, 1991, the veteran's low back disorder 
has at any time been manifested by listing of the spine to 
one side, in that multiple examinations have documented a 
broad range of motion of the lumbar spine.  There is no 
evidence that the back disorder was or is manifested by a 
positive Goldthwait's sign.  Multiple X-ray studies have 
shown no evidence of osteoarthritic changes or narrowing or 
irregularity of joint spaces.

The only evidence which the Board has identified which is 
arguably in the veteran's favor is objective evidence of 
limitation of motion of the lumbar spine.  Specifically, 
examination in June 1997 revealed forward flexion of the 
lumbar spine of 95 degrees, and examination in July 1999 
revealed forward flexion of 60 degrees.  The veteran's 
representative asserts that the difference in forward flexion 
represents a marked limitation of forward bending and 
therefore supports a 40 percent rating.  

The Board notes that "marked" is defined as "noticeable; 
obvious; appreciable; distinct; conspicuous." See WEBSTER'S 
NEW WORLD DICTIONARY, Third College Edition (1988), page 828.

The examiner in July 1999 characterized the range of motion 
of the lumbar spine as excellent.  Moreover, there is no 
evidence of listing to one side, altered gait or any other 
noticeable manifestation of the service-connected lumbosacral 
strain.  The  reduction in limitation of motion is not, 
therefore, consistent with marked limitation of forward 
bending.    

There is no other evidence which is consistent with the 
assignment of a disability rating higher than 20 percent at 
any time after August 15, 1991.  Of particular note is that 
the veteran's gait was described as normal by the VA examiner 
in January 1992 and that it was noted in July 1999 that he 
did not utilize any crutches, braces or canes.  The Board 
finds, therefore, that the criteria for a disability rating 
in excess of 20 percent based on the criteria shown in 
Diagnostic Code 5295 were not been met from August 15, 1991, 
to May 1, 2000.  Fenderson, 12 Vet. App. at 119.

As previously stated, the RO reduced the disability rating 
for lumbosacral strain from 20 to 10 percent effective May 1, 
2000.  Because the veteran's claim was in appellate status at 
the time the rating reduction occurred, and because the 
Court's holding in Fenderson is applicable, the Board must 
also determine whether the veteran is entitled to a 
disability rating of 20 percent for lumbosacral strain after 
May 1, 2000.

In accordance with Diagnostic Code 5295, a 20 percent rating 
is applicable if the low back disorder is manifested by 
muscle spasm on extreme forward bending, loss of lateral 
spine motion in the standing position, unilateral.  None of 
the examinations since January 1992 resulted in a positive 
medical finding of muscle spasm.  The examiner in July 1999 
characterized the range of motion of the lumbar spine as 
excellent, with lateral bending to 25 degrees bilaterally.  
There is no other medical evidence documenting the severity 
of the veteran's low back symptoms after May 1, 2000.  It 
appears that the veteran does not need current medical 
treatment for his low back disability; in any event, he has 
not submitted or referred to current medical treatment, 
despite being invited to do so by VA.  

In the absence of medical evidence documenting muscle spasm 
in the low back or loss of lateral spine motion in the 
standing position, unilateral, the Board finds that the 
criteria for a disability rating in excess of 10 percent, in 
accordance with Diagnostic Code 5295, have not been met since 
May 1, 2000.

The Board has also taken into consideration the provisions of 
38 C.F.R. §§ 4.40 and 4.45, which have been referred to 
above.  

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); 38 C.F.R. § 4.40; 
VAOPGCPREC 36-97.  

In order to warrant compensation for any functional 
limitations due to pain, the veteran's complaints must be 
supported by objective evidence of low back pathology.  See 
DeLuca, 8 Vet. App. at 202; 38 C.F.R. § 4.40.  Numerous X-ray 
studies since the veteran's separation from service have all 
shown the lumbosacral spine to be normal.  

Moreover, there has been identified no additional limitation 
of motion due to pain, weakness, fatigability, incoordination 
and the like at any time since August 15, 1991.  Although the 
veteran testified that he experiences significant pain in the 
low back, he has not sought any medical treatment for his 
back pain since September 1994, and he has stated that the 
back pain is relieved with Tylenol.  Significantly, the 
Board's May 1999 remand was intended to elicit competent 
medical information concerning any DeLuca factors present.  
In response to the Board's remand, and based on review of the 
evidence in the claims file, the VA examiner in July 1999 
stated that he was unable to find any objective evidence of 
pathology to support the veteran's subjective complaints of 
pain.  The VA examiner specifically found no evidence of 
current impairment or disability, with no limitation of 
motion, increased fatigability, incoordination or muscle 
loss.  

In short, with respect to DeLuca factors, the Board finds 
that the evidence eof record demonstrates convincingly that 
there is no basis to award additional disability under 
38 C.F.R. § 4.40 and 4.45 at any time from August 15, 2001 
forward.  

In summary, for the reasons and bases stated above, the Board 
has determined that a preponderance of the evidence is 
against the veteran's claim of entitlement to a disability 
rating for his service-connected lumbosacral strain in excess 
of 20 percent from August 15, 1991 to May 1, 2000 and in 
excess of 10 percent effective May 1, 2000.  The benefit 
sought on appeal is accordingly denied.

3.  Entitlement to a disability rating in excess of 
10 percent for a duodenal ulcer.

The veteran is also seeking an increased disability rating 
for service-connected residuals of duodenal ulcer, which is 
evaluated as 10 percent disabling under Diagnostic Code 7305.

Specific Rating Criteria

In accordance with the diagnostic code pertaining to the 
evaluation of duodenal ulcers, a 60 percent rating applies if 
the disorder is severe, with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  The 
diagnostic code provides a 40 percent disability rating if 
the disorder is moderately severe, being less than severe but 
with impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year.  A 
20 percent rating is for application if the disorder is 
moderate, with recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration or with 
continuous moderate manifestations.  A 10 percent rating 
applies if the symptoms are mild, with recurring symptoms 
once or twice yearly.  38 C.F.R. § 4.114, Diagnostic Code 
7305.

Factual Background

The veteran's service medical records indicate that he 
received treatment for stomach pain, nausea, and vomiting in 
1985, 1988 and 1989.  He underwent a VA medical examination 
in January 1992, which included an upper gastrointestinal 
X-ray study to rule out peptic ulcer disease.  The X-ray 
disclosed severe deformity at the base of the duodenal bulb, 
compatible with peptic ulcer disease and possible active 
ulceration.  On examination the veteran was five feet, ten 
inches tall and weighed 155 pounds.

Based on the evidence shown above, in the June 1992 rating 
decision the RO granted service connection for a 
gastrointestinal disorder, and rated the disorder as 
10 percent disabling.

The RO provided the veteran a VA medical examination in 
December 1992, at which time he reported having had chronic 
dyspepsia throughout service.  The examiner reviewed the 
veteran's VA medical chart, which showed that after the 
January 1992 VA examination the veteran underwent an 
endoscopy, resulting in the diagnosis of a duodenal ulcer in 
February 1992.  Another endoscopy performed a month later 
showed three ulcers that were 0.6 centimeters in size.  The 
veteran was then placed on Tagamet, an antacid, and 
tetracycline.  There was no record in the chart of any 
subsequent follow-up.

The veteran reported that he continued to experience ulcer 
pain in the mid-abdomen, with radiation into the epigastrium, 
with or without therapy.  The pain was relieved with milk or 
Mylanta, but continued to recur.  On examination his abdomen 
was tense and cramp-like.  The examiner found that the peptic 
ulcer disease, in terms of its then-current manifestations, 
were milder than in the past and intermittent.

During the January 1993 neurology examination the veteran 
reported having pain in the central abdomen and epigastrium.  
On examination the neurologist described the veteran as five 
feet, nine inches tall and weighing 160 pounds.  Examination 
of the abdomen was normal, except for some tenderness in the 
epigastrium.  

The RO provided the veteran an additional VA examination in 
June 1997, at which time the examiner reviewed the veteran's 
VA medical chart, which had no entries after he was 
discharged from the orthopedic clinic in September 1994.  The 
veteran denied taking any medication for his ulcer since 
1995, and had not lost any weight.  He experienced sharp 
pains in the upper epigastric area once or twice a month, for 
which he drank milk.  On examination the abdomen was soft, 
with no organomegaly or tenderness.  An esophogram and upper 
gastrointestinal X-ray showed a marked duodenal bulb 
deformity consistent with chronic peptic ulcer disease.  
Following the examination the physician described the 
symptoms of peptic ulcer disease as mild, occurring a couple 
of times a month and being relieved with milk.

VA treatment records show that in February 1999 the veteran 
reported having had peptic ulcer disease in service, with 
occasional epigastric pain, for which he took Mylanta with 
good results.  The stomach pain was worse with spicy food or 
beer.  He had a good appetite, with no weight loss.  
Examination of the abdomen was normal.  

As previously stated, the veteran presented testimony at a 
hearing before the undersigned in April 1999.  He then 
testified that he continued to have stomach pain "off and 
on," which occurred at the same time he experienced blood in 
the stools.  He had been to the VAMC, however, and had been 
told the blood was due to hemorrhoids.  He stated that he had 
problems with his ulcers at least once every 60 days, which 
lasted for two to five days.  He treated the symptoms with 
milk and Tagamet, and by avoiding spicy foods.  He denied 
having experienced any vomiting or weight loss.  When asked 
whether the symptoms made him miss work, he stated that he 
had learned to work with the symptoms, but characterized the 
symptoms as very severe.

VA treatment records disclose that in July 1999 laboratory 
studies to evaluate the veteran's peptic ulcer disease were 
within normal limits, and his medication was continued.

The veteran underwent an additional VA gastrointestinal 
examination in September 1999, during which he reported 
experiencing occasional abdominal pain, once every 90-120 
days.  The pain was associated with nausea and vomiting, and 
lasted until he took Tagamet.  He also reported a seven to 
eight month history of bright red blood per the rectum.  He 
denied having had rectal pain, constipation, straining, 
melena, weight loss, fever, chills, hematemesis, or 
dysphagia.  On examination he did not appear to be in any 
acute distress.  The abdomen was soft and non-tender, with 
normal bowel sounds and no hepatosplenomegaly.  The veteran 
weighed 180 pounds.

The examiner referenced the June 1997 upper gastrointestinal 
X-ray study that had revealed a marked duodenal bulb 
deformity consistent with chronic peptic ulcer disease.  The 
veteran had been scheduled for an endoscopy and flexible 
sigmoidoscopy prior to the September 1999 examination, but he 
did not appear for the testing.  The examiner described the 
veteran's symptoms as mild and only occasional.

In its November 2000 remand the Board also instructed the RO 
to provide the veteran an additional examination in order to 
determine the then-current severity of his ulcer disorder.  
The examination was scheduled by the VAMC, but the veteran 
failed to appear for the examination.  The veteran was 
notified of the significance of his failure to report for the 
examination in the March 2001 supplemental statement of the 
case, but did not respond.

Analysis

The veteran contends that the criteria for a disability 
rating in excess of 10 percent for a duodenal ulcer have been 
met.  According to Diagnostic Code 7305, a 20 percent rating 
is warranted if the manifestations of the ulcer are moderate, 
with recurring episodes of severe symptoms two or three times 
a year averaging 10 days in duration or with continuous 
moderate manifestations.  

The Board observes that the words "moderate" and "severe" are 
not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just". 38 C.F.R. § 4.6 (2001).  It should 
also be noted that use of descriptive terminology such as 
"mild" by medical examiners, although an element of evidence 
to be considered by the Board, is not necessarily dispositive 
of an issue. All evidence must be evaluated in arriving at a 
decision regarding an increased rating. 38 U.S.C.A. § 7104(a) 
(West 1991); 38 C.F.R. §§ 4.2, 4.6 (2001).

The examiner in December 1992 characterized the ulcer 
disability as intermittent and mild, in that the veteran's 
recurring symptoms were relieved with milk or Mylanta.  The 
veteran reported in June 1997 that he had not taken any 
prescribed medication for his ulcer since 1995, and that he 
had not seen a physician for his stomach problems since 1993.  
He then described the disorder as occurring once or twice a 
month, and being relieved with milk.  The examiner in June 
1997 also described the ulcer disability as mild.

Although the veteran testified in April 1999 that he had 
ulcer attacks once every 60 days that lasted from two to five 
days, he also stated that the symptoms were relieved when he 
drank milk or used Mylanta.  He told his treating physician 
in February 1999 that his epigastric pain was only 
occasional, and he told the examiner in September 1999 that 
he had attacks once every three to four months, that lasted 
only until he took Tagamet.  The examiner in September 1999 
again described the disorder as mild.  

Based on the evidence of record, the Board finds that the 
symptoms of the duodenal ulcer are no more than mild.  The 
disability has been consistently characterized by examining 
and treating physicians as mild, and it appears from the 
record that the symptoms experienced by the veteran are 
controlled with milk or medications.  
The 20 percent rating requires evidence of continuous 
moderate symptoms, or severe symptoms occurring two or three 
times a year averaging 10 days in duration, which are not 
here present.  Moreover, none of the symptomatology which 
would allow for the assignment of an even higher disability 
rating is here present.

The Board observes in passing that rectal bleeding has been 
identified in the medical records.  This has not evidently 
been associated with the veteran's service-connected ulcer 
disease by any health care provider.  Although the diagnosis 
is unclear, it was noted in the medical records that in early 
1999 he was given a salve, probably lidocaine gel.  The Board 
again notes that the veteran has failed to report for 
examinations which would shed further light on this matter, 
including an examination requested by the Board in its 
November 2000 remand.  Based on the evidence now of record, 
there is no indication that the rectal bleeding is due to the 
ulcer.

The veteran has appealed the disability ratings initially 
assigned with the grants of service connection in June 1992.  
Because he has appealed the initial ratings, the Board must 
consider the applicability of staged ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

The evidence in this case does not demonstrate any 
appreciable increase in pathology associated with the 
veteran's service-connected duodenal ulcer at any time since 
August 15, 1991.  The veteran and his representative have not 
identified any periods during which a higher disability 
rating could reasonably be assigned. 
The Board has therefore determined that the criteria for a 
20 percent or higher rating have not been met since August 
15, 1991, when the veteran was separated from service.  

In summary, for these reasons the Board has determined that 
the preponderance of the evidence is against the appeal to 
establish entitlement to a disability rating in excess of 
10 percent for a duodenal ulcer.  The benefit sought on 
appeal is accordingly denied.







CONTINUED ON NEXT PAGE


ORDER

The appeal of the reduction of the disability rating for 
lumbosacral strain from 20 to 10 percent is dismissed.

The appeal to establish entitlement to a disability rating in 
excess of 20 percent for lumbosacral strain from August 15, 
1991 to May 1, 2000, and a disability rating in excess of 
10 percent effective May 1, 2000, is denied.

The appeal to establish entitlement to a disability rating in 
excess of 10 percent for the residuals of a duodenal ulcer is 
denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

